Name: Commission Implementing Decision (EU) 2017/2187 of 16 November 2017 extending the period of validity of Implementing Decision (EU) 2015/179 authorising Member States to provide for a derogation from certain provisions of Council Directive 2000/29/EC in respect of wood packaging material of conifers (Coniferales) in the form of ammunition boxes originating in the United States of America under the control of the United States Department of Defence (notified under document C(2017) 7489)
 Type: Decision_IMPL
 Subject Matter: European Union law;  trade;  tariff policy;  defence;  America;  wood industry;  marketing;  economic geography
 Date Published: 2017-11-24

 24.11.2017 EN Official Journal of the European Union L 309/19 COMMISSION IMPLEMENTING DECISION (EU) 2017/2187 of 16 November 2017 extending the period of validity of Implementing Decision (EU) 2015/179 authorising Member States to provide for a derogation from certain provisions of Council Directive 2000/29/EC in respect of wood packaging material of conifers (Coniferales) in the form of ammunition boxes originating in the United States of America under the control of the United States Department of Defence (notified under document C(2017) 7489) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the first indent of Article 15(1) thereof, Whereas: (1) Commission Implementing Decision (EU) 2015/179 (2) allows Member States, by way of derogation from Article 5(1) of Directive 2000/29/EC and in conjunction with point 2 of Section I of Part A of Annex IV to that Directive, to authorise the introduction into their territory of ammunition boxes made of wood packaging material originating in the United States of America subject to certain conditions. (2) Since the circumstances justifying that authorisation still apply and there is no new information giving cause for revision of the specific conditions, that authorisation should be extended. (3) Based on the experience gained with the application of Implementing Decision (EU) 2015/179, and based on the information provided by the competent authority of the United States, it is appropriate to extend the authorisation for 3 years. (4) Implementing Decision (EU) 2015/179 should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In Article 7 of Implementing Decision (EU) 2015/179, the date 31 December 2017 is replaced by 31 December 2020. Article 2 This Decision is addressed to the Member States. Done at Brussels, 16 November 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision (EU) 2015/179 of 4 February 2015 authorising Member States to provide for a derogation from certain provisions of Council Directive 2000/29/EC in respect of wood packaging material of conifers (Coniferales) in the form of ammunition boxes originating in the United States of America under the control of the United States Department of Defence (OJ L 30, 6.2.2015, p. 38).